Exhibit 10.1

 

AMENDMENT AGREEMENT

 

      This AMENDMENT AGREEMENT (the "Agreement") dated as of this 8th day of
April, 2005, by and among PENNICHUCK CORPORATION, a New Hampshire corporation
with a principal place of business at 25 Manchester Street, Merrimack, New
Hampshire 03054 ("PC") and PENNICHUCK EAST UTILITY, INC., a New Hampshire
corporation with a principal place of business at 4 Water Street, P.O. Box 488,
Nashua, New Hampshire 03061-0448 ("PEU") (PC and PEU are on occasion referred to
individually and collectively as the "Borrower") and FLEET NATIONAL BANK
(successor by merger to Fleet Bank-NH), a Bank of America company and a national
bank organized under the laws of the United States with a place of business at
1155 Elm Street, Manchester, New Hampshire 03101 (the "Bank").

 

W I T N E S S E T H

 

      WHEREAS, pursuant to the terms of a certain Loan Agreement between the
Borrower, The Southwood Corporation ("Southwood"), Pennichuck Water Service
Corporation ("PWSC") (Southwood and PWSC are on occasion referred to
individually and collectively referred to as the "Guarantor") and the Bank dated
April 8, 1998, as amended (the "Loan Agreement") and certain loan documents
referenced therein or contemplated thereby (collectively the "Loan Documents"),
the Bank has made certain loans, including, without limitation, a $4,500,000
acquisition line of credit loan to the Borrower (the "Acquisition Line of
Credit") and a $4,500,000 line of credit loan to PC (the "Line of Credit"), both
of which loans are guaranteed by the Guarantor (the Acquisition Line of Credit
is on occasion also referred to as a "Loan"); and

 

      WHEREAS, the Borrower has requested and the Bank has agreed to, among
other things, (i) extend the maturity date of the Acquisition Line of Credit;
(ii) modify the interest rate options under the Acquisition Line of Credit;
(iii) modify the Acquisition Line of Credit to be unsecured and with no
guarantors; (iv) reflect that the Line of Credit has been paid in full; and (v)
amend the Loan Documents in certain other respects.

 

      NOW, THEREFORE, in consideration of the foregoing and mutual covenants and
agreements therein contained, the receipt and adequacy of which are hereby
acknowledged, the parties covenant, stipulate, and agree as follows:

 

      1.      Representations and Warranties of the Borrower. Each Borrower
represents and warrants to the Bank as follows:

 



(a)

The representations, warranties and covenants of each Borrower made in the Loan
Documents, as each may hereinafter be amended or modified, remain true and
accurate and are hereby reaffirmed as of the date hereof.









(b)

Each Borrower has performed, in all material respects, all obligations to be
performed by it to date under the Loan Documents, as each may

<PAGE>  

hereinafter be amended or modified, and no event of default exists thereunder.









(c)

Each Borrower is a corporation duly organized, qualified, and existing in good
standing under the laws of the State of New Hampshire and in all other
jurisdictions in which the character of the property owned or the nature of the
existing business conducted by such Borrower require its qualification as a
foreign corporation.









(d)

The execution, delivery, and performance of this Agreement and the documents
relating hereto (the "Amendment Documents") are within the power of each
Borrower and are not in contravention of law, either Borrower's Articles of
Incorporation, By-Laws, or the terms of any other documents, agreements, or
undertaking to which any Borrower is a party or by which any Borrower is bound.
No approval of any person, corporation, governmental body, or other entity not
provided herewith is a prerequisite to the execution, delivery, and performance
by any Borrower or any of the documents submitted to the Bank in connection with
the Amendment Documents to ensure the validity or enforceability thereof, or
upon execution by the Bank to ensure the validity or enforceability thereof.









(e)

When executed on behalf of the Borrower, the Amendment Documents will constitute
a legally binding obligation of the Borrower, enforceable in accordance with
their terms; provided, that the enforceability of any provisions in the
Amendment Documents, or of any rights granted to the Bank pursuant thereto may
be subject to and affected by applicable bankruptcy, insolvency, reorganization,
moratorium or similar laws affecting the rights of creditors generally and that
the right of the Bank to specifically enforce any provisions of the Amendment
Documents is subject to general principles of equity.



      2.      Amendment To Loan Agreement. The Loan Agreement shall be amended
as follows:









(a)

Section 1.1 of Article I of the Loan Agreement is hereby amended by adding the
following at the end of said Section: "The Acquisition Line of Credit Note is on
occasion also referred to as the "Note."









(b)

Sections 1.5 through 1.11 of Article I of the Loan Agreement are hereby amended
by deleting them in their entirety and replacing them with the following:











"1.5  Interest Rate. Sums advanced under the Acquisition Line of Credit shall
bear interest, at the Borrower's option (subject to the terms and conditions set
forth in Article II hereof), at (a) the variable per annum rate

<PAGE>  2

equal to the Prime Rate (as hereinafter defined) plus the Prime Applicable
Margin (as hereinafter defined), or (b) the per annum rate equal to the one (1),
two (2), three (3) or six (6) month LIBOR (as hereinafter defined) plus the
LIBOR Applicable Margin (as hereinafter defined). The Borrower may have LIBOR
Loans (as hereinafter defined) and Prime Loans (as hereinafter defined)
outstanding at the same time under the Acquisition Line of Credit subject to the
terms and conditions of Article II hereof. Interest shall be calculated and
charged on the basis of actual days elapsed over a banking year of three hundred
sixty (360) days. Notwithstanding the foregoing, at any time prior to maturity
of the Acquisition Line of Credit, the Borrower shall have the option to "swap"
the above mentioned LIBOR based interest rate on the Acquisition Line of Credit
pursuant to an interest rate swap agreement (in the form of an International
Swap Dealers Association Master Agreement and Confirmation Agreement between the
Borrower and the Bank (or any affiliate thereof), both of which agreements are
hereinafter referred to collectively as a "Swap Agreement") for a fixed rate of
interest and term acceptable to the Bank.











1.6  Repayment. The Acquisition Line of Credit shall mature on December 31,
2009. Until maturity, the Borrower shall make payments of interest only to the
Bank in arrears (a) on a monthly basis for Prime Loans (as hereinafter defined),
with the first such payment being made on that date thirty (30) days from the
date hereof, and (b) on the last day of the applicable Interest Period (as
hereinafter defined) for LIBOR Loans (as hereinafter defined); provided,
however, said payments of interest for any LIBOR Loan shall be no less
frequently than every three (3) months. All payments shall be in lawful money of
the United States in immediately available funds.











1.7  Security and Guaranty. The Borrower's payment and performance of the
Acquisition Line of Credit shall be unsecured and shall not be guaranteed by any
parties.











1.8  Fees and Expenses. In connection with the Acquisition Line of Credit, the
Borrower agrees to pay the Bank a Commitment Fee in the amount of Twenty Five
Thousand Dollars ($25,000) at or before closing.











1.9  Cross Default. The Borrower's obligations to the Bank with respect to the
Acquisition Line of Credit shall be and hereby are cross defaulted with all
loans or obligations, now existing or hereafter arising, of either Borrower owed
to the Bank, or any affiliate of the Bank, as the same may have been and may
hereafter be modified, amended or restated, and any now existing or hereafter
arising foreign exchange contracts, interest rate swap, cap, floor or hedging
agreement, and all obligations of either Borrower arising out of or in
connection with any Automated

<PAGE>  3

Clearing House ("ACH") agreements related to the processing of any ACH
transactions."







      (c)      Article II of the Loan Agreement is hereby amended by deleting it
in its entirety and replacing it with the following:











"ARTICLE II. LIBOR AND OTHER APPLICABLE PAYMENT AND INTEREST RATE PROVISIONS AND
DEFINITIONS.











2.1  Definitions.











(a)

The term "LIBOR" shall mean, as applicable to any LIBOR Loan, the rate per annum
as determined on the basis of the offered rates for deposits in U.S. Dollars,
for a period of time comparable to such LIBOR Loan which appears on the Telerate
page 3750 as of 11:00 a.m. London time on the day that is two (2) London Banking
Days preceding the first day of such LIBOR Loan; provided, however, if the rate
described above does not appear on the Telerate System on any applicable
interest determination date, the LIBOR rate shall be the rate (rounded upward,
if necessary, to the nearest one hundred-thousandth of a percentage point),
determined on the basis of the offered rates for deposits in U.S. dollars for a
period of time comparable to such LIBOR Loan which are offered by four major
banks in the London interbank market at approximately 11:00 a.m. London time, on
the day that is two (2) London Banking Days preceding the first day of such
LIBOR Loan as selected by Bank. The principal London office of each of the four
major London banks will be requested to provide a quotation of its U.S. Dollar
deposit offered rate. If at least two such quotations are provided, the rate for
that date will be the arithmetic mean of the quotations. If fewer than two
quotations are provided as requested, the rate for that date will be determined
on the basis of the rates quoted for loans in U.S. dollars to leading European
banks for a period of time comparable to such LIBOR Loan offered by major banks
in New York City at approximately 11:00 a.m. New York City time, on the day that
is two London Banking Days preceding the first day of such LIBOR Loan. In the
event that Bank is unable to obtain any such quotation as provided above, it
will be deemed that LIBOR pursuant to a LIBOR Loan cannot be determined. In the
event that the Board of Governors of the Federal Reserve Systems shall impose a
Reserve Percentage with respect to LIBOR deposits of Bank, then for any period
during which such Reserve Percentage shall apply, LIBOR shall be equal to the
amount determined above divided by an amount equal to 1 minus the Reserve
Percentage. "Reserve Percentage" shall mean the maximum aggregate reserve
requirement (including all









<PAGE>  4

basic, supplemental, marginal and other reserves) which is imposed on member
banks of the Federal Reserve System against "Euro-currency Liabilities" as
defined in Regulation D. Banking Day shall mean with respect to any city, any
day on which commercial banks are open for business in that city.













(b)

The term "LIBOR Loan" shall mean any Loan bearing interest calculated by
reference to LIBOR.













(c)

The term "Prime Rate" means the variable per annum rate of interest so
designated by Fleet National Bank (and its successors or assigns) as its Prime
Rate. The Prime Rate is a reference rate and does not necessarily represent the
lowest or best rate being charged to any customer. Each time the Prime Rate
changes, the interest rate on a Prime Loan shall immediately change without
notice or demand of any kind.













(d)

The term "Prime Loan" shall mean any Loan bearing interest calculated by
reference to the Prime Rate.













(e)

The term "Interest Period" shall mean with respect to any LIBOR Loan under any
Loan, a period of one (1), two (2), three (3) or six (6) months, subject to
availability; provided, however, no Interest Period shall ever extend beyond the
maturity date for the applicable Loan.













2.2  Determination of Margins. Prior to the receipt of the quarterly compliance
certificate to be delivered for the quarter ending March 31, 2005, the Prime
Applicable Margin and the LIBOR Applicable Margin referenced in Section 1.5
shall be as follows:













(a)

The Prime Applicable Margin for the Line of Credit shall be zero percent (0%);
and













(b)

The LIBOR Applicable Margin for the Line of Credit shall be one and one quarter
percent (1.25%).













Thereafter, each of the foregoing Prime Applicable Margin and LIBOR Applicable
Margin shall be determined in accordance with the following table (with
adjustments based on PC's Basic Fixed Charge Coverage Ratio [calculated as set
forth below]) commencing after receipt of the Borrower's quarterly compliance
certificate:

<PAGE>  5

 

Tier

Basic Fixed
Charge
Coverage Ratio

Prime Applicable
Margin: Line of Credit

LIBOR Applicable
Margin: All Loans

Unused
Fees

             

I

> 3.25 to 1.0

0%

1.00%

0.125%

             

II

> 1.75 to 1.0 but

         

< 3.25 to 1.0

0%

1.25%

0.250%

             

III

< 1.75 to 1.0

0%

1.50%

0.375%

           

For purposes of this Section 2.2, PC's Basic Fixed Charge Coverage Ratio shall
be tested as of the end of each fiscal quarter of the Borrower as more fully set
forth in Section 4.18(a) hereof. Basic Fixed Charge Coverage Ratio shall have
the meaning set forth in and be calculated in accordance with Section 4.18(a)
hereof; provided, however, that for purposes of calculating the Basic Fixed
Charge Coverage Ratio for pricing under this Section 2.2, eminent domain related
expenses [identified as "taking and other expenses" on its financial statements]
will not be deemed an extraordinary expense in the Basic Fixed Charge Coverage
Ratio calculation.











Upon delivery of the quarterly compliance certificate pursuant to Section 4.3
hereof, the applicable margins shall automatically be adjusted to the fee or
rate, as applicable, to the corresponding Basic Fixed Charge Coverage Ratio set
forth in the table above, such automatic adjustment to take effect as of the
first day of the month following the Bank's receipt of said compliance
certificate.











2.3  Additional LIBOR Loan Provisions.













(a)

Notwithstanding the foregoing, if as a result of any change in any foreign or
United States law or regulation (or change in the interpretation thereof) it is
determined by Bank that it is unlawful to maintain a LIBOR Loan, or if any
central bank or governmental authority (foreign or domestic) shall assert that
it is unlawful to maintain a LIBOR Loan, then such LIBOR Loan shall terminate
and the Borrower shall have no further right hereunder to elect or maintain a
LIBOR Loan. If the Bank determines that by reason of circumstances affecting the
London interbank market, adequate and reasonable means do not exist for
determining the LIBOR in the relevant amount and for the relevant maturity are
not available to the Bank in the London interbank market, with respect to a
proposed LIBOR Loan, the Bank shall give the Borrower prompt notice of such
determination. Until such notice has been

<PAGE>  6

withdrawn, the Bank shall have no obligation to make any LIBOR Loan, or maintain
outstanding LIBOR Loans and the Bank may substitute its Prime Rate or other
comparable interest rate for the LIBOR.













(b)

If, due to any one or more of: (i) the introduction of any applicable law or
regulation or any change in the interpretation or application by any authority
charged with the interpretation or application thereof of any law or regulation;
or (ii) the compliance with any guideline or request from any governmental
central bank or other governmental authority (whether or not having the force of
law), there shall be an increase in the cost to the Bank of agreeing to make or
making, funding or maintaining LIBOR Loans with respect to all or any portion of
the LIBOR Loans, or any corporation controlling the Bank, on account thereof,
then the Borrower from time to time shall, upon written demand by the Bank, pay
the Bank additional amounts sufficient to indemnify the Bank against the
increased cost. A certificate as to the amount of the increased cost and the
reason therefor submitted to the Borrowers by the Bank in the absence of
manifest error, shall be conclusive and binding for all purposes.













(c)

The election by the Borrower of LIBOR Loans under the Line of Credit shall each
be in the minimum amount of Five Hundred Thousand Dollars ($500,000) and there
shall be no more than four (4) LIBOR Loans outstanding at any one time. Any
Interest Period chosen by the Borrower will be so structured that the principal
amount to be repaid at maturity under such Loan shall either be a Prime Loan, or
a LIBOR Loan with an Interest Period which terminates on a day that such
principal payment is to be made. At the expiration of each Interest Period, any
part of the principal amount of the Line of Credit bearing interest as a LIBOR
Loan as to which the Borrower fails to make a Fixed Rate Request as set forth in
Section 2.3(d) below, no notice of renewal has been received as provided below,
shall automatically convert to a Prime Loan.













(d)

In order for the Borrower to select LIBOR Loans (and the applicable Interest
Period), the following conditions must be met:















(i)

The Bank shall have received a written notice (the "Fixed Rate Request") from
the Borrower at least two (2) Business Days prior to the first day of any
Interest Period requested, such notice to specify that it is for a LIBOR Loan
and the first day and length of the Interest Period (a "Fixed Rate Period"), the
dollar amount of the portion of the Loan as to which the Fixed Rate Request
shall apply and as to

<PAGE>  7

which Loan the Fixed Rate Request shall apply; and

















(ii)

The Bank shall not have determined in good faith that it is unable to determine
the LIBOR in respect of the requested Fixed Rate Period.















2.4  Prepayment.



















(a)

The Borrower may prepay a Prime Loan at any time and from time to time without
the payment of any penalty.













(b)

The Borrower may prepay a LIBOR Loan only upon at least three (3) Business Days
prior written notice to the Bank (which notice shall be irrevocable), and any
such prepayment shall occur only on the last day of the Interest Period for such
LIBOR Loan. The Borrower shall pay to the Bank, upon request of the Bank, such
amount or amounts as shall be sufficient (in the reasonable opinion of the Bank)
to compensate it for any loss, cost, or expense incurred as a result of: (i) any
payment of a LIBOR Loan on a date other than the last day of the Interest Period
for such Loan; (ii) any failure by the Borrower to borrow a LIBOR Loan on the
date specified by Borrower's written notice; (iii) any failure by the Borrower
to pay a LIBOR Loan on the date for payment specified in the Borrower's written
notice. Without limiting the foregoing, such loss, cost or expense shall include
(but not be limited to) and the Borrower shall pay to the Bank a "yield
maintenance fee" in an amount computed as follows: The current rate for United
States Treasury securities (bills on a discounted basis shall be converted to a
bond equivalent) with a maturity date closest to the term chosen pursuant to the
applicable Interest Period as to which the prepayment is made, shall be
subtracted from the LIBOR in effect at the time of prepayment. If the result is
zero or a negative number, there shall be no yield maintenance fee. If the
result is a positive number, then the resulting percentage shall be multiplied
by the amount of the principal balance being prepaid. The resulting amount shall
be divided by 360 and multiplied by the number of days remaining in the term
chosen pursuant to the Interest Period as to which the prepayment is made. Said
amount shall be reduced to present value calculated by using the number of days
remaining in the designated term and using the above-referenced United States
Treasury securities rate and the number of days remaining in the term chosen
pursuant to the Interest Period as to which the prepayment is made. The
resulting amount shall be the yield maintenance fee due to the Bank upon
prepayment of the LIBOR Loan. If by reason of an Event of Default the Bank
elects

<PAGE>  8

to declare such Loan to be immediately due and payable, then any yield
maintenance fee with respect to such Loan shall become due and payable in the
same manner as though the Borrower had exercised such right of prepayment. If
the interest rate under any Loan is swapped pursuant to a Swap Agreement, the
Swap Agreement sets forth additional restrictions, limitations, and penalties
associated with prepayment under said Loan.













2.5  Payments.













(a)

All payments required under this Agreement, the Note or any other Loan Documents
(as hereinafter defined) shall be made by the Borrower to the Bank at 1155 Elm
Street, Manchester, New Hampshire or such other place as the Bank may from time
to time specify in writing in lawful currency of the United States of America in
immediately available funds, without counterclaim, or setoff and free and clear
of, and without any deduction or withholding for any taxes or other payments.













(b)

The Following Business Day Convention shall be used to adjust any relevant date
if that date would otherwise fall on a day that is not a Business Day. For the
purposes herein, the term Following Business Day Convention shall mean that an
adjustment will be made if any relevant date would otherwise fall on a day that
is not a Business Day so that the date will be the first following day that is a
Business Day. "Business Day" means, in respect of any date that is specified in
this Loan Agreement or any Loan Document to be subject to adjustment in
accordance with the Following Business Day Convention, a day on which commercial
banks settle payments in (i) London, if the payment obligation is calculated by
reference to LIBOR, or (ii) New York, if payment obligation is calculated by
reference to Prime Rate. All payments or under any Loan Documents hereunder
shall be adjusted in accordance with the Following Business Day Convention.













(c)

All payments under the Loan Documents shall be applied first to the payment of
all fees, expenses and other amounts due to the Bank (excluding principal and
interest), then to accrued interest, and the balance on account of outstanding
principal; provided, however, that after default with regard to any Loan,
payments will be applied to the obligations of the Borrowers to Bank pursuant to
the Loan Documents as Bank determines in its sole discretion.









      (d)      The Loan Agreement and the Loan Documents are hereby generally
amended to reflect that each of Southwood and PWSC are each hereby released as a
Guarantor under the Loan Documents. Accordingly, all references in the Loan

<PAGE>  9

Agreement to the Guarantors or a Guarantor are hereby deleted. Upon the
execution of this Agreement, the Bank agrees to promptly return the original
guaranty agreements marked "RELEASED".



      (e)      The Loan Agreement is hereby generally amended to reflect that
the Loan is now unsecured. Accordingly, all references in the Loan Agreement to
the Real Estate and the Collateral are hereby deleted. Upon execution of this
Agreement, the Bank agrees to promptly return the original security agreement
and collateral assignment and security agreement in respect of contracts,
licenses and permits marked "TERMINATED".



      (f)      Section 3.2 of Article III of the Loan Agreement is hereby
amended by adding the phrase ", if any," immediately after the phrase "the
security described therein" in the first sentence thereof.



      (g)      Section 3.3 of Article III of the Loan Agreement is hereby
deleted in its entirety and replaced with: "Intentionally Omitted".



      (h)      Schedule 3.5 to the Loan Agreement is hereby amended by deleting
it in its entirety and replacing it with Schedule 3.5 attached hereto.



      (i)      Section 3.12 of Article III of the Loan Agreement is hereby
amended by deleting the phrase "Except as set forth in Section 1.4 hereof and
except for PC's acquisition of Pittsfield Aqueduct Company, Inc. on or about
January 30, 1998" and by replacing it with "Except as set forth on Schedule 3.12
attached hereto."



      (j)      Section 3.15 of Article III of the Loan Agreement is hereby
amended by deleting the phrase "in Section 1.7 hereof" and replacing it with "on
Schedule 3.15 attached hereto". The Loan Agreement is hereby further amended by
incorporating Schedule 3.15 attached hereto.



      (k)      Section 3.18 of Article III of the Loan Agreement is hereby
amended by deleting it in its entirety and replacing it with the following:
"3.18 Intentionally Omitted".



      (l)      Section 4.3 of Article IV of the Loan Agreement is hereby amended
by deleting it in its entirety and replacing it with the following:







"4.3  Financial Statements.













(a)

PC shall furnish the Bank within forty-five (45) days after the end of each
fiscal quarter during PC's fiscal year with internally prepared consolidated
quarterly (including year to date) financial statements of PC and its
Subsidiaries (as hereinafter defined), including a balance sheet and a profit
and loss statement. All such statements shall be prepared in the format
acceptable to the Bank,

<PAGE>  10

applied on a consistent basis, and shall include a quarterly comparison. The
term "Subsidiary" shall mean any corporation, firm, association, entity or trust
of which PC shall at the time own directly or indirectly through one or more of
its Subsidiaries, more than fifty percent (50%) of the outstanding shares of
capital stock or shares of beneficial interest having ordinary voting power for
the election of directors.













(b)

PC shall furnish the Bank within one hundred twenty (120) days after the close
of each fiscal year (i) a consolidated statement of stockholders' equity and a
statement of changes in financial position of PC and its Subsidiaries for such
fiscal year; (ii) a consolidated income statement of PC and its Subsidiaries for
such fiscal year; and (iii) consolidated balance sheets of PC and its
Subsidiaries as of the end of such fiscal year. All such annual statements shall
be prepared in accordance with generally accepted accounting principles
consistently applied, shall present fairly the financial position and result of
operations of PC and its Subsidiaries. The annual financial statements of PC and
its Subsidiaries shall be prepared on an audited basis, by an independent
certified public accountant selected by PC and acceptable to the Bank. The Bank
shall have the right, from time to time, to discuss the affairs of PC and its
Subsidiaries directly with PC's accountant after reasonable notice to PC and
opportunity of PC to be represented at any such discussions.













(c)

PC shall promptly deliver to the Bank upon receipt thereof, copies of any
reports submitted to PC by PC's accountants in connection with any examination
of the financial statements of PC and its Subsidiaries made by such accountants.













(d)

PC shall promptly furnish the Bank, with all financial and other information
filed with the Securities and Exchange Commission or furnished to the PC's
stockholders, including reports on Forms 10-KSB, 10-QSB and 8-K, annual reports
and proxy materials.













(e)

PC shall furnish the Bank within forty-five (45) days after the end of each
fiscal quarter of PC with a fully executed compliance certificate substantially
in the form of compliance certificate attached hereto as Schedule 4.3(e) (the
"Compliance Certificate") on a quarterly basis.













(f)

Furnish the Bank with such other financial information or reports as the Bank
may reasonably request."

<PAGE>  11

      (m)      Schedule 4.3(e) of the Loan Agreement is hereby deleted in its
entirety and replaced by Schedule 4.3(e) attached hereto.



      (n)      Section 4.5 of Article IV of the Loan Agreement is hereby amended
by deleting the phrase ", including the Collateral and the Real Estate," from
the first sentence thereof. The second sentence of said section is hereby
amended by deleting the phrase "the Collateral" and replacing it with "its
property, plant and equipment".



      (o)      Sections 4.17 and 4.18 of Article IV of the Loan Agreement are
hereby amended by deleting them in their entirety and replacing them with the
following:







"4.17  Subordination of Sums Payable. All of each Borrower's obligations, if
any, to any of its Subsidiaries, and shareholders, officers or directors of any
Borrower for borrowed money shall be subordinated to the Borrower's performance
of its obligations to the Bank with respect to the Loan.













4.18  Maintenance of Selected Financial Ratios and Measures. Maintain or achieve
the following financial ratios or measures determined or computed in accordance
with GAAP with respect to PC on a consolidated basis:









(a)

Basic Fixed Charge Coverage Ratio.

Maintain on a consolidated basis a Basic Fixed Charge Coverage Ratio of at least
1.2: 1.0. "Basic Fixed Charge Coverage Ratio" means the ratio of (a) the sum of
EBITDA plus lease expense and rent expense minus the sum of taxes paid and
dividends, to (b) the sum of interest expense, lease expense, rent expense, the
current portion of long term debt and the current portion of capitalized lease
obligations. "EBITDA" means net income, less income or plus loss from
discontinued operations and extraordinary items, plus income tax expense, plus
interest expense, plus depreciation, depletion, amortization and other non-cash
charges. Eminent domain related expenses would be deemed an extraordinary
expense in calculating this ratio for compliance purposes. (Note: for purposes
of calculating this ratio for pricing pursuant to Section 2.2 hereof, eminent
domain related expenses [identified as "taking and other expenses" on its
financial statements] would NOT be deemed an extraordinary expense.) This ratio
will be calculated at the end of each reporting period for which the Bank
requires financial statements from PC, using the results of the twelve-month
period ending with that reporting period. The current portion of long-term
liabilities will be measured as of the date 12 months prior to the current
financial statement.

<PAGE>  12

(b)

Tangible Net Worth.

Maintain on a consolidated basis Tangible Net Worth equal to at least
$25,000,000 plus new equity issuance, if any. Tangible Net Worth is
stockholders' equity less intangible assets.













(c)

Funded Debt to Capital Ratio.

Maintain on a consolidated basis a ratio of Funded Debt to Capital not exceeding
65%. Funded Debt is interest bearing debt. Capital is Funded Debt plus Tangible
Net Worth."



      (p)      Section 4.19 of Article IV of the Loan Agreement is hereby
amended by deleting it in its entirety and replacing it with" "Intentionally
Omitted".



      (q)      Sections 5.2 and 5.3 of Article V of the Loan Agreement are
hereby amended by deleting them in their entirety and replacing them with the
following:







"5.2  Merger, Consolidation or Acquisitions. PC and PEU shall not be a party to
any merger, consolidation or any other reorganization, or acquire by purchase,
lease or otherwise all or substantially all of the assets or capital stock of
any person, partnership, corporation or entity; provided, however, that PC may
invest in direct obligations of the United States of America or in certificates
of deposit in the Bank. Notwithstanding the foregoing, the Bank hereby consents
to PC's acquisition by purchase, lease or otherwise of the assets or capital
stock of any person, partnership, corporation or entity so long as (a) such
assets or capital stock are of a regulated utility, (b) there is no default
under the Loan Documents, and (c) immediately prior to such acquisition, PC
shall have delivered to the Bank a Compliance Certificate (i) covering the
period of the prior four full fiscal quarters giving pro forma effect to such
acquisition evidencing that PC is in pro forma compliance with the financial
covenants set forth in Section 4.18 hereof, and (ii) covering the period of the
future four full fiscal quarters giving a projected pro forma effect to such
acquisition reflecting that PC will be in pro forma compliance with the
financial covenants set forth in Section 4.18 hereof.











5.3  Sale or Disposition of Assets. Neither PC nor PEU shall sell, lease,
transfer or otherwise dispose of all or, in the opinion of the Bank, a
substantial portion of PC's or PEU's assets and properties, except in the
ordinary course of business."







      (r)      Section 5.4(e) of Article V of the Loan Agreement is hereby
amended by deleting paragraph (e) thereof in its entirety and replacing it with
the following:



<PAGE>  13

"(e)

Tax exempt bond financing or state revolving loans made available by the State
of New Hampshire to the Borrower, provided that in either instance the financing
or loan is on an unsecured basis and the Bank is given prior written notice of
such financing; and"









      (s)      Sections 5.5 and 5.6 of Article V of the Loan Agreement are
hereby amended by deleting them in their entirety and replacing them with the
following:













"5.5  Guaranties, Endorsement and Contingent Liabilities. PC and PEU shall not
guarantee, endorse or otherwise become absolutely or contingently liable for the
obligations of any other person, partnership, corporation or other entity
except PC may guaranty obligations of its wholly owned subsidiaries provided the
same does not result in a default under the Loan Documents.





















5.6  Liens and Mortgages. PC and PEU shall not, except in the ordinary course of
its business consistent with past practice, incur, create, assume or suffer to
exist any mortgage, pledge, lien, charge or other encumbrance of any nature
whatsoever on any of their respective assets, now or hereafter owned, other than
(a) the security interests, liens or mortgages, granted to the Bank pursuant to
the Loan Documents; (b) deposits under Workmen's Compensation, Unemployment
Insurance and Social Security laws; (c) liens imposed by law, such as carriers,
warehousemen's or mechanic's liens and other liens incurred in good faith in the
ordinary course of business."









      (t)      Section 5.9 of Article V of the Loan Agreement is hereby amended
by deleting it in its entirety and replacing it with the following:











"5.9  Investments. Except as permitted under Section 5.2, the Borrower shall not
invest in or purchase any stock or securities of any individual, firm, or
corporation."







      (u)      Section 7.1(f) of Article VII of the Loan Agreement is hereby
amended by deleting it in its entirety and replacing it with the following:













"(f)

The dissolution, termination of existence, merger or consolidation of any
Borrower or any Subsidiary or a sale or taking by eminent domain of all or a
material portion of the assets of any Borrower or any of its Subsidiaries out of
the ordinary course of business without the prior written consent of the Bank."









      (v)      Sections 7.1(k) and (l) of Article VII of the Loan Agreement are
hereby amended by deleting them in their entirety and replacing them with the
following:

<PAGE>  14

"(k)

Intentionally Omitted.













(l)

Any Borrower assigns this Agreement (or its rights or duties hereunder), or if
the assets of any Borrower are conveyed or transferred in any way, except in the
ordinary course of business, or encumbered in any way without the prior written
consent of the Bank except as otherwise permitted in this Agreement."









      (w)      Section 7.1(n) of Article VII of the Loan Agreement is hereby
amended by deleting it in its entirety and replacing it with the following:













"(n)

The Loan is hereby cross-defaulted as more fully set forth in Section 1.9
hereof.













(o)

The assets of the Borrower or any Subsidiary or any material portion thereof are
taken by eminent domain.













(p)

Any of the Loan Documents shall for any reason cease to be valid or binding on
any Borrower or any such party shall so claim in writing to the Bank."









      (x)      Section 8.4 of Article VIII of the Loan Agreement is hereby
amended by deleting it in its entirety and replacing it with the following:













"8.4  Governing Law; Jurisdiction. This Agreement and the Loan Documents shall
be construed and their provisions interpreted under and in accordance with the
laws of the State of New Hampshire (excluding the laws applicable to conflicts
or choice of law). The Borrower, to the extent they may legally do so, hereby
consent to the jurisdiction of the courts of the State of New Hampshire and the
United States District Court for the State of New Hampshire, as well as to the
jurisdiction of all courts from which an appeal may be taken from such courts
for the purpose of any suit, action or other proceeding arising out of any of
their obligations hereunder or with respect to the transactions contemplated
hereby, and expressly waive any and all objections they may have to jurisdiction
or venue in any such courts. THE BORROWER AND THE BANK MUTUALLY HEREBY
KNOWINGLY, VOLUNTARILY AND INTENTIONALLY WAIVE THE RIGHT TO A TRIAL BY JURY IN
RESPECT OF ANY CLAIM BASED HEREON, ARISING OUT OF, UNDER OR IN CONNECTION WITH
THIS AGREEMENT OR ANY OTHER LOAN DOCUMENTS CONTEMPLATED TO BE EXECUTED IN
CONNECTION HEREWITH OR ANY COURSE OF CONDUCT, COURSE OF DEALINGS, STATEMENTS
(WHETHER VERBAL OR WRITTEN) OR

<PAGE>  15

ACTIONS OF BANK RELATING TO THE ADMINISTRATION OF THE LOAN OR ENFORCEMENT OF THE
LOAN DOCUMENTS, AND AGREE THAT NEITHER PARTY WILL SEEK TO CONSOLIDATE ANY SUCH
ACTION WITH ANY OTHER ACTION IN WHICH A JURY TRIAL CANNOT BE OR HAS NOT BEEN
WAIVED. EXCEPT AS PROHIBITED BY LAW, EACH BORROWER HEREBY WAIVES ANY RIGHT IT
MAY HAVE TO CLAIM OR RECOVER IN ANY LITIGATION ANY SPECIAL, EXEMPLARY, ENHANCED
COMPENSATORY, PUNITIVE OR CONSEQUENTIAL DAMAGES OR ANY DAMAGES OTHER THAN, OR IN
ADDITION TO, ACTUAL DAMAGES. EACH BORROWER CERTIFIES THAT NO REPRESENTATIVE,
AGENT OR ATTORNEY OF BANK HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT BANK
WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER.
THIS WAIVER CONSTITUTES A MATERIAL INDUCEMENT FOR BANK TO ACCEPT THIS AGREEMENT
AND MAKE THE LOAN."







      (y)      Sections 8.7, 8.8, 8.9, 8.10 and 8.11 of Article VIII of the Loan
Agreement are hereby amended by deleting them in their entirety and replacing
them with the following:











"8.7  Intentionally Omitted.











8.8  Intentionally Omitted.











8.9  Assignment by the Bank. The Bank shall have the unrestricted right at any
time or from time to time, and without the Borrower's or any guarantor's
consent, to assign all or any portion of its rights and obligations hereunder to
one or more banks or other financial institutions (each, an "Assignee"), and the
Borrower and each guarantor agrees that it shall execute, or cause to be
executed, such documents, including without limitation, amendments to this
Agreement and to any other documents, instruments and agreements executed in
connection herewith as Bank shall deem necessary to effect the foregoing
assignment to the Assignee provided the same does not modify the terms of the
Loan other than to change the lender. In addition, at the request of Bank and
any such Assignee, the Borrower shall issue one or more new promissory notes, as
applicable, to any such Assignee and, if Bank has retained any of its rights and
obligations hereunder following such assignment, to Bank, which new promissory
notes shall be issued in replacement of, but not in discharge of, the liability
evidenced by the promissory note held by Bank prior to such

<PAGE>  16

assignment and shall reflect the amount of the respective commitments and loans
held by such Assignee and bank after giving effect to such assignment. Upon the
execution and delivery of appropriate assignment documentation, amendments and
any other documentation required by Bank in connection with such assignment, and
the payment by Assignee of the purchase price agreed to by Bank, and such
Assignee, such Assignee shall be a party to this Agreement and shall have all of
the rights and obligations of Bank hereunder (and under any and all other
guaranties, documents, instruments and agreements executed in connection
herewith) to the extent that such rights and obligations have been assigned by
Bank pursuant to the assignment documentation between Bank and such Assignee,
and Bank shall be released from its obligations hereunder and thereunder to a
corresponding extent. The Bank may furnish any information concerning the
Borrower in its possession from time to time to prospective Assignees, provided
that Bank shall require any such prospective Assignees to agree in writing to
maintain the confidentiality of such information.











The Bank shall have the unrestricted right at any time and from time to time,
and without the consent of or notice to the Borrower or any guarantor, to grant
to one or more banks or other financial institutions (each, a "Participant")
participating interests in the Bank's obligation to lend hereunder and/or any or
all of the Loan held by the Bank hereunder. In the event of any such grant by
the Bank of a participating interest to a Participant, whether or not upon
notice to the Borrower, the Bank shall remain responsible for the performance of
its obligations hereunder and the Borrower shall continue to deal solely and
directly with the Bank in connection with the Bank's rights and obligations
hereunder. The Bank may furnish any information concerning the Borrower in its
possession from time to time to prospective assignees and Participants, provided
that the Bank shall require any such prospective assignee or Participant to
agree in writing to maintain the confidentiality of such information.











8.10  Expenses; Proceeds of collateral. The Borrower shall pay on demand all
reasonable expenses of the Bank in connection with the preparation,
administration, default, collection, waiver or amendment of loan terms, or in
connection with Bank's exercise, preservation or enforcement of any of its
rights, remedies or options hereunder, including, without limitation, fees of
outside legal counsel or the allocated costs of in-house legal counsel,
accounting, consulting, brokerage or other similar professional fees or expenses
and any fees or expenses associated with travel or

<PAGE>  17

other costs relating to any appraisals or examinations conducted in connection
with the loan or any collateral therefor, and the amount of all such expenses
shall, until paid, bear interest at the rate applicable to principal hereunder
(including any default rate) and be an obligation secured by any collateral.
Without limiting the foregoing, the Bank shall have the right to recover its
out-of-pocket costs in connection with the administration of the Loan, and to
recover its out-of-pocket costs and/or collect fees in connection with requests
for consents and waivers of compliance with covenants, or other material changes
in the Loan. After deducting all of said expenses and the reasonable expenses of
retaking, holding, preparing for sale, selling and the like, the residue of any
proceeds of collections of sale of the collateral shall be applied to the
payment of principal of or interest on the Loan in such order or preference as
the Bank may determine, and any excess shall be returned to the Borrower
(subject to the provisions of the Uniform Commercial Code) and the Borrower
shall remain liable for any deficiency.











8.11  The Bank's Right of Setoff.  Each Borrower hereby grants to the Bank, a
continuing lien, security interest and right of setoff as security for all
liabilities and obligations to the Bank, whether now existing or hereafter
arising, upon and against all deposits, credits, collateral and property, now or
hereafter in the possession, custody, safekeeping or control of the Bank or any
entity under the control of the Bank or Bank of America Corporation (and their
successors and assigns), or in transit to any of them. At any time, without
demand or notice (any such notice being expressly waived by the Borrower), the
Bank may set off the same or any part thereof and apply the same to any
liability or obligation of either Borrower even though unmatured and regardless
of the adequacy of the collateral securing the Loan. ANY AND ALL RIGHTS TO
REQUIRE THE BANK TO EXERCISE ITS RIGHTS OR REMEDIES WITH RESPECT TO ANY OTHER
COLLATERAL WHICH SECURES THE LOANS, PRIOR TO EXERCISING ITS RIGHT OF SETOFF WITH
RESPECT TO SUCH DEPOSITS, CREDITS OR OTHER PROPERTY OF THE BORROWER OR ANY
GUARANTOR, ARE HEREBY KNOWINGLY, VOLUNTARILY AND IRREVOCABLY WAIVED."







      (z)      All references in the Loan Agreement to the Master Agreement are
hereby amended to be the Swap Agreement.

<PAGE>  18

      (aa)      The Loan Agreement and all Loan Documents are hereby generally
amended to reflect that Fleet National Bank is successor by merger to Fleet
Bank-NH and all references therein are hereby changed accordingly.



      3.      Amendment to Promissory Note. The Promissory Note made jointly and
severally payable by PC and PEU to the Bank dated April 8, 1998, as amended (the
"Note") in the principal amount of $4,500,000, is hereby amended as follows:



      (a)      The second full paragraph on page 1 of the Note is hereby amended
by deleting the phrase "of even date" from the first sentence thereof and
replacing it with "dated as of April 8, 1998, as amended".



      (b)      The third full paragraph on page 1 of the Note along with
subparagraphs (1) and (2) thereof (which continue onto page 2 of the Note) are
hereby deleted in their entirety and replaced with the following:









"Until such time as this Note becomes due and payable, interest shall be payable
in arrears (a) on a monthly basis for Prime Loans commencing on that date thirty
(30) days from the date hereof and continuing on the corresponding day of each
succeeding month thereafter, and (b) on the last day of the applicable Interest
Period for LIBOR Loans; provided however, that said interest payments for any
LIBOR Loan shall be no less frequently than every three (3) months. All payments
shall be in lawful money of the United States in immediately available funds.
The entire principal balance of this Note, together with all interest and other
charges accrued hereunder shall be due and payable in full on December 31, 2009
(the "Maturity Date")."







      (c)      The Note is hereby further amended by deleting the first, second,
third and fourth full paragraphs on page 2 of the Note (which continue onto page
3 of the Note) and the first, second, third, fourth and fifth full paragraphs on
page 3 of the Note (which continue onto page 4 of the Note) and replacing them
with the following:











"Subject to the terms and conditions of the Loan Agreement, the maximum
principal amount outstanding under this Note shall be Four Million Five Hundred
Thousand Dollars ($4,500,000). Pursuant to the Loan Agreement, there shall be
due and payable from the Borrower to the Bank, and the Borrower shall
immediately pay to the Bank, without demand, any amount by which the Debit
Balance exceeds Four Million Five Hundred Thousand Dollars ($4,500,000).











Subject to the terms and conditions of the Loan Agreement, the Borrower shall
have the option to elect that sums advanced under this Note shall bear interest
(i) at a variable per annum rate equal to the Prime Rate plus the Prime
Applicable Margin; or (ii) at a per annum rate equal to the one (1), two (2),
three (3) or six (6) month LIBOR plus the LIBOR Applicable

<PAGE>  19

Margin. All computations of interest shall be made on the basis of a three
hundred sixty (360) day year and the actual number of days elapsed.











Notwithstanding anything herein to the contrary, the Borrower shall have the
option to "swap" the above-referenced LIBOR based interest rate on this Note
pursuant to an interest rate swap agreement (in the form of an International
Swap Dealers Association Master Agreement and Confirmation Agreement between the
Borrower and the Bank, both of which are hereinafter referred to collectively as
the "Swap Agreement") for a fixed rate of interest a period and term acceptable
to the Bank. The Borrower may only prepay the Note in accordance with the Loan
Agreement. If the interest rate hereunder is swapped pursuant to the Swap
Agreement, then the Swap Agreement sets forth additional restrictions,
limitations and penalties associated with prepayment under this Note.











Notwithstanding anything herein to the contrary, in the event that the interest
rate hereunder, as aforesaid, violates any applicable usury or similar statute,
the interest rate shall then automatically be deemed to be the highest rate of
interest then permitted."









      (d)      The first full paragraph on page 6 of the Note is hereby deleted
and replaced with the following:











"This Note and the rights and obligations of the parties hereunder shall be
construed and their provisions interpreted under and in accordance with the laws
of the State of New Hampshire (excluding the laws applicable to conflicts or
choice of law). The Borrower, to the extent it may legally do so, hereby
consents to the jurisdiction of the courts of the State of New Hampshire and the
United States District Court for the State of New Hampshire, as well as to the
jurisdiction of all courts from which an appeal may be taken from such courts
for the purpose of any suit, action or other proceeding arising out of any of
their obligations hereunder or with respect to the transactions contemplated
hereby, and expressly waive any and all objections they may have to venue in any
such courts. THE BORROWER AND THE BANK MUTUALLY HEREBY KNOWINGLY, VOLUNTARILY
AND INTENTIONALLY WAIVE THE RIGHT TO A TRIAL BY JURY IN RESPECT OF ANY CLAIM
BASED HEREON, ARISING OUT OF, UNDER OR IN CONNECTION WITH THIS NOTE OR ANY OTHER
LOAN DOCUMENTS CONTEMPLATED TO BE EXECUTED IN CONNECTION HEREWITH OR ANY COURSE
OF CONDUCT, COURSE OF DEALINGS, STATEMENTS (WHETHER VERBAL OR WRITTEN) OR
ACTIONS OF BANK RELATING TO THE ADMINISTRATION OF THE LOAN OR ENFORCEMENT OF THE
LOAN DOCUMENTS, AND AGREE THAT NEITHER PARTY WILL SEEK TO CONSOLIDATE ANY SUCH
ACTION WITH ANY OTHER ACTION

<PAGE>  20

IN WHICH A JURY TRIAL CANNOT BE OR HAS NOT BEEN WAIVED. EXCEPT AS PROHIBITED BY
LAW, THE BORROWER HEREBY WAIVES ANY RIGHT IT MAY HAVE TO CLAIM OR RECOVER IN ANY
LITIGATION ANY SPECIAL, EXEMPLARY, ENHANCED COMPENSATORY, PUNITIVE OR
CONSEQUENTIAL DAMAGES OR ANY DAMAGES OTHER THAN, OR IN ADDITION TO, ACTUAL
DAMAGES. THE BORROWER CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF
BANK HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT BANK WOULD NOT, IN THE EVENT
OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER. THIS WAIVER CONSTITUTES A
MATERIAL INDUCEMENT FOR BANK TO ACCEPT THIS NOTE AND MAKE THE LOAN.











The Borrower hereby grants to the Bank, a continuing lien, security interest and
right of setoff as security for all liabilities and obligations to the Bank,
whether now existing or hereafter arising, upon and against all deposits,
credits, collateral and property, now or hereafter in the possession, custody,
safekeeping or control of the Bank or any entity under the control of the Bank
or Bank of America Corporation (and their successors and assigns), or in transit
to any of them. At any time, without demand or notice (any such notice being
expressly waived by Borrower), the Bank may set off the same or any part thereof
and apply the same to any liability or obligation of the Borrower and any
guarantor even though unmatured and regardless of the adequacy of any other
collateral securing the Loans. ANY AND ALL RIGHTS TO REQUIRE THE BANK TO
EXERCISE ITS RIGHTS OR REMEDIES WITH RESPECT TO ANY OTHER COLLATERAL WHICH
SECURES THE LOAN, PRIOR TO EXERCISING ITS RIGHT OF SETOFF WITH RESPECT TO SUCH
DEPOSITS, CREDITS OR OTHER PROPERTY OF THE BORROWER, ARE HEREBY KNOWINGLY,
VOLUNTARILY AND IRREVOCABLY WAIVED."







      (e)      The last full paragraph of the Note appearing on pages 6 and 7
thereof is hereby deleted and replaced by the following:











"This Note may not be amended, changed or modified in any respect except by a
written document which has been executed by each party. This Note shall
constitute a contract under seal in the State of New Hampshire and all rights
and obligations hereunder, including matters of construction, validity and
performance, shall be governed by the laws of the State of New Hampshire."







      4.      Conditions Precedent. The obligations of the Bank hereunder are
subject to fulfillment of the following conditions precedent:

<PAGE>  21

      (a)      The Borrower shall execute and deliver to the Bank this Agreement
and the Amendment Documents.



      (b)      The Bank shall have received (i) certified copies of instruments
evidencing all corporate action taken by the Borrower to authorize the execution
and delivery of this Agreement and the Amendment Documents and (ii) such other
documents, legal opinions, papers and information as the Bank shall reasonably
require including all items listed on the Closing Agenda attached hereto as
Exhibit A.



      (c)      The Borrower shall pay the Bank a fee of $25,000 at or prior to
closing.



      5.      Future References. All references to the Loan Documents shall
hereafter refer to such documents, as amended and shall expressly include,
without limitation, this Agreement and all other Amendment Documents.



      6.      Loan Documents. The Borrower shall deliver this Agreement to the
Bank and this Agreement shall be included in the term "the Loan Documents" in
the Loan Agreement. The Loan Documents, and the collateral granted to the Bank
therein, shall secure the Loan (as defined in the Loan Agreement) made pursuant
to the Loan Agreement, as amended, and the payment and performance of the
Acquisition Line of Credit, as amended.



      7.      Continuing Effect. The provisions of the Loan Documents, as
modified herein, shall remain in full force and effect in accordance with their
terms and are hereby ratified and confirmed.



      8.      General.



      (a)      The Borrower shall execute and deliver such additional documents
and do such other acts as the Bank may reasonably require to implement the
intent of this Agreement fully.



      (b)      The Borrower shall pay all costs and expenses, including, but not
limited to, reasonable attorneys' fees incurred by the Bank in connection with
this Agreement. The Bank, at its option, but without any obligation to do so,
may advance funds to pay any such costs and expenses that are the obligation of
the Borrower, and all such funds advanced shall bear interest at the highest
rate provided in the Note, as amended.



      (c)      This Agreement may be executed in several counterparts by each
Borrower and the Bank, each of which shall be deemed an original but all of
which together shall constitute one and the same Agreement.

<PAGE>  22

      IN WITNESS WHEREOF, the undersigned have executed this Agreement as of the
date set forth above.







FLEET NATIONAL BANK







/s/ Camille Holton Di Croce



By:   /s/ Mark L. Young



--------------------------------------------------------------------------------





--------------------------------------------------------------------------------

Witness



          Mark L. Young, Its Duly





          Authorized Senior Vice President











PENNICHUCK CORPORATION







/s/ Sharen A. Weston



By:   /s/ William D. Patterson



--------------------------------------------------------------------------------





--------------------------------------------------------------------------------

Witness



          William D. Patterson, Its Duly





          Authorized Vice President, Treasurer





          and Chief Financial Officer











PENNICHUCK EAST UTILITY, INC.







/s/ Sharen A. Weston



By:   /s/ William D. Patterson



--------------------------------------------------------------------------------





--------------------------------------------------------------------------------

Witness



          William D. Patterson, Its Duly





          Authorized Vice President, Treasurer





          and Chief Financial Officer







STATE OF NEW HAMPSHIRE

COUNTY OF HILLSBOROUGH



      The foregoing instrument was acknowledged before me this 8th day of April,
2005, by Mark L. Young, duly authorized Senior Vice President of Fleet National
Bank, a national bank organized under the laws of the United States.





/s/   Camille Holton Di Croce





--------------------------------------------------------------------------------



          Justice of the Peace/Notary Public



          My Commission Expires: January 23, 2007



          Notary Seal

<PAGE>  23

STATE OF NEW HAMPSHIRE

COUNTY OF HILLSBOROUGH

 

      The foregoing instrument was acknowledged before me this 8th day of April,
2005, by William D. Patterson, duly authorized Vice President, Treasurer and
Chief Financial Officer of PENNICHUCK CORPORATION, a New Hampshire corporation,
on behalf of same.

   

/s/   Bonalyn J. Hartley

 



--------------------------------------------------------------------------------

 

          Justice of the Peace/Notary Public

 

          My Commission Expires: Nov. 19, 2008

 

          Notary Seal

   

STATE OF NEW HAMPSHIRE

COUNTY OF HILLSBOROUGH

 

      The foregoing instrument was acknowledged before me this 8th day of April,
2005, by William D. Patterson, duly authorized Vice President, Treasurer and
Chief Financial Officer of PENNICHUCK EAST UTILITY, INC., a New Hampshire
corporation, on behalf of same.

   

/s/   Bonalyn J. Hartley

 



--------------------------------------------------------------------------------

 

          Justice of the Peace/Notary Public

 

          My Commission Expires: Nov. 19, 2008

 

          Notary Seal

<PAGE>  24

SCHEDULE 3.5

 

Litigation

 

Eminent Domain Proceeding

.  

      In November 2002, the Board of Alderman of the City of Nashua, New
Hampshire (the "City") called for a referendum to authorize the City to pursue
acquisition, by eminent domain proceeding or otherwise, of all or a portion of
the water system currently serving the inhabitants of the City and "others." The
City's voters passed the referendum in January 2003, and the City officially
notified Pennichuck East Utility, Inc. ("PEU") of the City's intention to
acquire all or a portion of PEU's plant and property in February 2003.

 

      The City filed a petition with the NHPUC in March 2004 asking the NHPUC to
make a finding that it is in the public interest for the City to take all or a
portion of PEU's assets, all of which are located outside the City, and
requesting that the NHPUC determine what would constitute just compensation for
the taking of such assets. The City filed an identical petition against
Pennichuck Water Works, Inc. ("PWW"), which has substantial property located
within the City, and against Pittsfield Aqueduct Company ("Pittsfield"), which
has no property located within the City. PEU challenged the City's statutory
authority to take its property, arguing that the City does not have the
authority to take assets of the PEU located outside of the City that are not
necessary to provide service within the City. No portion of the PEU's system is
located within the City.

 

      On January 21, 2005, the NHPUC ruled that the City did not have the legal
authority to take the assets of Pittsfield or PEU, but that all of the assets of
PWW were potentially subject to a taking by the City if such a taking were
ultimately found by the NHPUC to be in the public interest.

<PAGE>

SCHEDULE 3.12

 

Successor

 

Date

Community Water System


Location

Acquired From

3/1999

Little Pond

Bedford

Little Pond of Bedford LLC

3/1999

Sweet Hill

Plaistow

L.J. DiPalma

1/2000

Wesco

Hooksett

Riverview Land Corporation

3/2000

Cabot Preserve

Bedford

Prescott Investment Corporation

2/2002

Valleyfield

Plaistow

Jennifer Realty Trust

6/2002

Badger Hill

Milford

Sevar NH Corporation

1/2004

Bartlett Commons

Amherst

Prescott Investments

1/2004

White Rock Senior

Bow

White Rock Development Corporation

8/2004

Castle Reach

Windham

Mesiti Development Corporation

1/2005

Lamplighter Village

Windham

Dunlap Woods Development Corporation

3/2005

Thurston Woods

Lee

Green & Company LLC




Notwithstanding anything to the contrary in the Loan Agreement to which this
Schedule 3.12 is attached, Borrower makes no representation as to whether the
above are acquisitions of all or substantially all of the assets of the selling
entity. It may be that, in some or all of the above transactions, such
acquisition was an acquisition of all or substantially all of the assets of the
Seller.

<PAGE>

SCHEDULE 3.15

 

Subsidiaries

 

1.

Pennichuck Water Works, Inc.

2.

Pittsfield Aqueduct Company, Inc.

3.

Pennichuck East Utility, Inc.

4.

Pennichuck Water Service Corporation

5.

The Southwood Corporation

<PAGE>

SCHEDULE 4.3(e)

 

Compliance Certificate

 

Fleet National Bank

1155 Elm Street

Manchester, NH 03101

 

Attention:   Mark L. Young, Senior Vice President

 

Dear Mr. Young:

 

      Pursuant to the provisions of a certain Loan Agreement dated April 8,
1998, as amended (the "Loan Agreement") with respect to a certain $4,500,000
Line of Credit to Pennichuck Corporation and Pennichuck East Utility, Inc.
(collectively, the "Borrower") from Fleet National Bank (the "Bank"), the
undersigned hereby certifies as follows:

 

      1.   That the financial statements (the "Financial Statements") of the
Borrower delivered to the Bank with this Certificate are true and accurate in
all material respects for the periods covered therein as of the date hereof.

 

      2.   That the undersigned is a duly elected, qualified and acting
__________________ of the Borrower and as such officer is authorized to make and
deliver this Compliance Certificate.

 

      3.   That during the period set forth in the Financial Statements, PC was
in compliance with all financial covenants of the Loan Agreement. As of
__________, 200__, the Tangible Net Worth was $_____; the Basic Fixed Charge
Coverage Ratio was _____ to 1.0; and the ratio of Funded Debt to Capital was
_____ to 1.0.

 

      4.   Based upon the above referenced Basic Fixed Change Coverage Ratio
calculation (not including eminent domain related expenses as an extraordinary
expense), PC's pricing tier is ____________________.

 

 

 

Tier

Basic Fixed Charge Coverage Ratio

Prime Applicable Margin: Line of Credit



LIBOR Applicable Margin: All Loans



 

Unused Fees

         

I

> 3.25 to 1.0

0%

1.00%

0.125%

         

II

> 1.75 to 1.0 but

< 3.25 to 1.0



0%



1.25%



0.250%

         

III

< 1.75 to 1.0

0%

1.50%

0.375%

<PAGE>

      5.   The representations and warranties contained in the Loan Agreement
and the representations and warranties of the Borrower and Guarantor contained
in each of the other Loan Documents are to the best of the Borrower's knowledge,
true, correct and complete in every material respect on and as of the date
hereof with the same force in effect as though made on and as of the date
hereof. All covenants contained in the Loan Agreement have been and continue to
be met.

 

      6.   To the best of the Borrower's knowledge, no event has occurred or is
continuing which constitutes a default or an Event of Default.

 

Capitalized terms not expressly defined herein are used herein with the meaning
so defined in the Loan Agreement.

 

      IN WITNESS WHEREOF, the undersigned has executed this Compliance
Certificate on this ____ day of _______________, 200__.

     

PENNICHUCK CORPORATION

         

By:



--------------------------------------------------------------------------------

 



--------------------------------------------------------------------------------

Witness

 

          William D. Patterson, Its Duly

   

          Authorized Vice President, Treasurer

   

          and Chief Financial Officer

         

PENNICHUCK EAST UTILITY, INC.

         

By:



--------------------------------------------------------------------------------

 



--------------------------------------------------------------------------------

Witness

 

          ____________________, Its Duly

   

          Authorized _____________

<PAGE>